DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/18/2022 has been entered.

Response to Amendment
Amendment filed 7/18/2022 has been entered and fully considered. Claims 1-18, 63 and 64 are pending. Claims 19-62 are cancelled. Claims 63 and 64 are new. Claims 1-6 are amended. 
Support for the removal of liquid and foam from the metal screen is found in instant published paragraph [0103], which then leaves behind a wet web on said support. 
Support for drying the porous wet web to reduce moisture content and provide a porous web which is then compressed is found in instant published paragraph [0102]. 
Support for drying the compressed web is found in instant published paragraph [0005]). 


Response to Arguments
Applicant's arguments filed 7/18/2022 have been fully considered but they are not persuasive.
Applicant argues that Campion does not describe the same process that is specified in amended claim 1. Campion’s process uses a gas stream to form a fiber. The fiber is directed by the gas toward a moving gas permeable collection conveyor to collect the formed fibers. The fibers are stated to be collected in varying amounts across a width of the conveyor and provides different levels of fibers at different areas of the formed fibrous blanket. In contrast to Campion, amended claim 1 recites disposing a dispersion comprising a liquid, foam, a substantially homogeneous mixture of a thermoplastic polyolefin material and reinforcing fibers onto a wire screen. Pressure is provided to less than an entire surface of a top side of the support element to remove the liquid and foam from the wire screen and provide a porous, wet web on the moving support. No such wet web is formed in Campion using a similar process. The addition of Park does not result in any combined art that teaches the elements of amended claim 1. 
The amended features were not previously recited and will be addressed in this Official Correspondence. 
Applicant argues that Chaplin does not actually describe any scrims at all. Chaplin mentions that three sheets of synthetic fibers with a resin should be used. None of these layers are recited as being scrims. 
Park et al., not Chaplin, discloses that the core is provided with first and second skins in the form of a fiber based scrim (Paragraph [0050]). Chaplin discloses that the sheets, including the skin layers, are water repellant (Column 7, lines 25-35). Thus, together, Park et al. and Chaplin et al. disclose water repellant scrim skin layers on the core layer of Campion. 
Moreover, Chaplin discloses that the facings are scrim facings (Paragraph [0004]). 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-10, 63 and 64 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 requires that the “providing a pressure” step of the claimed method creates a “wet web and comprises open celled structures formed by the reinforcing fibers held in place by the thermoplastic polyolefin material”. While instant published paragraphs [0007], [0009], [0011], [0018] and [0112], amongst others, describe the open celled structures formed by the reinforcing fibers held in place by the thermoplastic polyolefin material, it is not described in which step this occurs. Thus, the claim includes an order of limitations which is more specific than the original disclosure provides support for. Examiner suggest requiring the open celled structures not tied to any particular step in the processes to overcome this rejection. 
Claims 2-10, 63 and 64 are rejected for depending from claim 1. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

CAMPION et al. (US 2003/0224145) and PARK et al. (US 2017/0050408).
With respect to claim 1, CAMPION et al. discloses a panel for a motor vehicle (Paragraph [0041]) comprising a core material and facing material (Paragraph [0004]). The core is formed by directing air from air nozzle assemblies into a fiber containing gas stream so that a web is made having a predetermined thickness and weight profile (e.g., variable basis weight) (Figures 19 and 1-3; Paragraphs [0052]-[0059]). The dispersion is comprised of air, binder, water, and a mixture of fibers (e.g., aqueous dispersion) and is disposed onto a forming support element, 178 (Paragraphs [0051] and [0053]). The mixture of fibers comprises polypropylene (e.g., thermoplastic polyolefin) and other fibers (e.g., reinforcing fibers) (Paragraphs [0032]) The air from the air nozzles which provides the thickness of the web is implicitly air pressure that is applied selectively (e.g., less than an entire surface of the forming support element). 
Specifically, the directed air to build up the thicker areas of fiber (Figures 1-3) represents air pressure that is only applied to said thicker areas to build up said thickness. The increased thickness in different areas of the web represents the variable weight basis formed in this step. Moreover, as seen in figure 19, the air in area 180 passes through the web. Thus, the web is implicitly porous. 
The dispersion is formed by the formation of fibers (Paragraph [0051]) that are then sprayed with the binder and water through nozzles, 158 and 160, (Paragraph [0052]; Figure 19) over an assembly production line. This dispersion is then disposed onto a moving air permeable, chain mesh, conveyor, 178 (Paragraph [0051], [0054]). 
As seen in figures 19 and 20, air nozzles, 156, are only locally applied to the mat and is emitted in a flat concentrated column of substantially uniform width (Paragraph [0057]). Thus, the air is implicitly only directed to less than an entire surface of mat, 166 (Paragraphs [0055]-[0058]). The air is supplied  prior to the support, 178, and is not directed towards said moving support. As such, it is not clear if the air discharged from nozzles, 156, actually reaches the moving support. 
CAMPION et al. then compresses the porous web between heated molding surfaces, 102 and 104, to compress the porous web to substantially a uniform thickness (Paragraphs [0038]; Figures 4-6). 
As the web is being compressed to substantially a uniform thickness, the press, 102, is only in contact with the thicker areas of the web (e.g., compressing at different areas of the web) prior to coming into contact with the thinner areas, 32 (Figures 4 and 5) to create the uniform thickness (Figure 6). Thus, immediately prior to the upper press, 102, contacting the surface 32, the press is only compressing at different areas of the web to provide a variable density across the web, while also providing a substantially uniform thickness. 
CAMPION et al. also cures or sets (e.g., drying the compressed web) the binder in the web (Paragraphs [0032], [0035], [0038], [0042], [0046], [0049]). 
The final panel includes high density sections and low density sections while having a substantially uniform thickness (Figure 6; Paragraph [0037). 
CAMPION et al. discloses that the core material is initially provided as a mixture of thermoplastic binder and the fibers in the air stream (Paragraphs [0032]) but does not explicitly disclose that the dispersion is homogeneous. 
PARK et al. discloses that the thermoplastic material and fibers are mixed for a time to ensure a homogeneous mixture of the materials (Paragraph [0060]). PARK et al. further discloses that the dispersion is mixed to foam the dispersion (Paragraph [0011]). The wet web is dried to reduce moisture content (Paragraph [0037]). 
However, claim 1 includes a liquid and foam removal step during the “providing a pressure” step that removes liquid from the wire screen, as well as drying of the porous wet web and a final drying of the compressed web. While CAMPION et al. does pull a vacuum through the chain mesh (Paragraph [0054]), and can thus be considered drawing liquid from the chain mesh, the vacuum appears to be directed to the entire area of the mesh, and not just a portion thereof. 
Moreover, PARK et al. discloses drying the wet web to reduce moisture content and melt or soften the thermoplastic material (Paragraph [0037]). CAMPION et al. too joins the intersecting fibers via heating (e.g., drying) (Paragraph [0053]). These teachings would appear to be a similar teaching and not a suggestion to incorporate an additional drying step, as required by the claim. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEX B EFTA whose telephone number is (313)446-6548. The examiner can normally be reached 8AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEX B EFTA/Primary Examiner, Art Unit 1745